       Case 8:20-cv-00559 Document 1 Filed 03/10/20 Page 1 of 14 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

UNITED STATES OF AMERICA,              )
                                       )              Case No.
         Plaintiff,                    )
                                       )
         v.                            )
                                       )
TOMMY L. LOUISVILLE, M.D., TOMMY L. )
LOUISVILLE M.D., P.A. d/b/a FIRST HELP )
URGENT CARE,                           )
                                       )
                                       )
         Defendants.                   )
_______________________________________)

                                         COMPLAINT

       The United States of America complains and alleges as follows:

       1.      The United States brings this action to enjoin defendant Tommy L. Louisville,

M.D., individually (“Louisville”) and Tommy L. Louisville, M.D., P.A. d/b/a First Help Urgent

Care (“Urgent Care”) from further violation of and interference with the administration of the

internal revenue laws.

       2.      The United States seeks to permanently restrain and enjoin Louisville and Urgent

Care from:

               a. Failing to pay over to the Internal Revenue Service (“IRS”) federal

                  employment taxes including those withheld from employee wages;

               b. Failing to make timely federal employment and unemployment tax deposits

                  and payments to the IRS;

               c. Failing to file timely federal employment and unemployment (Form 941 and

                  940) tax returns;
        Case 8:20-cv-00559 Document 1 Filed 03/10/20 Page 2 of 14 PageID 2



        3.     Further, the United States brings this action to obtain judgments against Louisville

and Urgent Care for their unpaid federal tax liabilities for certain tax periods between 2006-

2016.

        4.     This action is authorized and requested by the Chief Counsel of the IRS, a

delegate of the Secretary of the Treasury of the United States, and is commenced at the direction

of the Attorney General of the United States. 26 U.S.C § 7401.

                               JURISDICTION AND VENUE

        5.     This Court has jurisdiction under 26 U.S.C. § 7402(a) and 28 U.S.C. §§ 1340 and

1345.

        6.     Defendant Louisville is a self-employed physician and is currently the sole officer

and member of his Professional Association Urgent Care. Louisville resides in Winter Haven,

FL, within the jurisdiction of this Court.

        7.     Defendant Louisville operates Defendant Urgent Care, and it is located at 1801

Crystal Lake Dr., Lakeland, FL. It is a Florida for-profit corporation. Urgent Care bills insurance

for services that are literally classified as “Urgent Care.” Louisville operates a separate corporate

entity, First Family Practice, Inc., at the same location for billing of other medical services.

        8.     Venue is proper in this Court because the tax liabilities accrued and continue to

accrue in this district and the defendants reside or operate within this judicial district. 28 U.S.C.

§§ 1391(b) and 1396.

                                               FACTS

        A.     Tommy L. Louisville M.D.’s Unpaid Income Tax Liabilities

        9.     For the following tax years, Tommy L. Louisville filed federal income tax returns

reporting tax due, but failed to pay estimated taxes and the tax shown due on his returns. On the

dates and for the years shown below, a delegate of the Secretary of the Treasury assessed federal


                                                  2
       Case 8:20-cv-00559 Document 1 Filed 03/10/20 Page 3 of 14 PageID 3



income taxes, penalties and interest against Louisville. The balance due is shown in the last

column:

                                                   Date of        Balance (including penalties
Form/Penalty                   Tax Period
                                                  Assessment      and accruals) through 1/17/2020
            1040                    2006          11/24/2008      $47,281.21

            1040                    2007           5/18/2009      $74,506.66

            1040                    2008          11/16/2009      $32,053.44

            1040                    2009          11/22/2010      $154,864.19

            1040                    2010          11/28/2011      $103,686.22

            1040                    2011          11/26/2012      $51,308.35

            1040                    2013          11/24/2014      $29,733.07

            1040                    2014          12/26/2016      $106,618.00

            1040                    2015           1/9/2017       $6,783.22

            1040                    2016           12/3/2018      $15,281.28

                                                       Total      $622,115.64


       B.          Urgent Care’s Unpaid Employment Tax Liabilities

       10.         Urgent Care is a small healthcare services business operating in and around

Lakeland, Florida, and has employees to whom it pays wages.

       11.         As an employer, Urgent Care is required to withhold federal income and Federal

Insurance Contribution Act (“FICA”) taxes from wages it pays to its employees and to pay over

those withheld taxes to the IRS. 26 U.S.C. §§ 3102, 3402. Urgent Care must also pay its own

share of FICA and Federal Unemployment Tax Act (“FUTA”) taxes. 26 U.S.C. §§ 3111, 3301.

These taxes collectively are known as “employment taxes.”




                                                   3
       Case 8:20-cv-00559 Document 1 Filed 03/10/20 Page 4 of 14 PageID 4



       12.     Urgent Care is further required to file Employer’s Quarterly Federal Tax Returns

(Form 941) and annual FUTA returns (Form 940). 26 U.S.C. §§ 6011, 6071(a); Treas. Reg. §§

31.6011(a)-4, 31.6071(a)-1. Urgent Care must also periodically deposit employment taxes in an

appropriate federal depository bank in accordance with the federal depositing regulations. 26

U.S.C. §§ 6302, 6157; Treas. Reg. §§ 31.6302-1, 31.6302(c)-1, -3.

       13.     Urgent Care has continually and repeatedly incurred unpaid employment taxes by

filing to make timely tax deposits and failing to pay the tax reported on untimely Forms 941. The

table in paragraph 15 shows the employment tax, plus penalties and interest, owed by Urgent

Care for the taxable periods and years at issue. The liabilities are based on filed tax returns.

Further, Urgent Care has intentionally disregarded its duty to file Forms W-2 on time, resulting

in the assessment of penalties under 26 U.S.C. § 6721 as described in paragraph 15.

       14.     For the following periods, Urgent Care filed federal employment tax returns, in

some instances untimely, reporting tax due, but failed to make tax deposits and pay the tax

shown due on its returns. On the dates and for the periods shown below, a delegate of the

Secretary of the Treasury assessed federal taxes, penalties and interest against Urgent Care. The

balance due is shown in the last column:




                                                  4
       Case 8:20-cv-00559 Document 1 Filed 03/10/20 Page 5 of 14 PageID 5



                                                    Date of         Balance (including penalties
     Form/Penalty               Tax Period
                                                   Assessment       and accruals) through 1/17/20
            941                 12/31/2011         12/17/2012       $92,216.28

            941                  3/30/2012         11/12/2012       $5,002.45

            941                  9/30/2012         12/31/2012       $139,072.19

            941                 12/31/2012          3/25/2013       $81,608.29

            941                  9/30/2013          11/3/2014       $101,505.80

            941                 12/31/2013         10/27/2017       $48,602.65

            941                 03/30/2014         10/27/2017       $102,456.90

            941                 12/31/2014          3/30/2015       $38,115.41

            941                  3/30/2015          6/29/2015       $101,944.99

            941                  6/30/2015          9/28/2015       $74,970.11

      IRC § 6721                12/31/2010             1/6/2014     $92,946.52

      IRC § 6721                12/31/2013          1/16/2017       $92,367.31

      IRC § 6721                12/31/2014          1/15/2018       $83,713.80

                                                        Total       $1,054,522.70


       C.         Louisville’s Unpaid Employment Tax Liabilities

       15.        On the following dates and for the following periods a delegate of the Secretary of

the Treasury assessed Trust Fund Recovery Penalties (“TFRP”) against Louisville, as a person

responsible for the financial operations of Urgent Care, who willfully failed to pay over the

unpaid employment tax liabilities of Urgent Care, pursuant to I.R.C. § 6672. Louisville’s unpaid

TFRP liabilities are as follows:




                                                   5
       Case 8:20-cv-00559 Document 1 Filed 03/10/20 Page 6 of 14 PageID 6



                                                                        Balance (including
                                                        Date of
     Form/Penalty                Tax Period                             penalties and accruals)
                                                       Assessment
                                                                        through 1/17/2020
         TFRP                     12/31/2011             4/15/2013      $58,808.73

         TFRP                     9/30/2012              4/15/2013      $70,476.56

         TFRP                     12/31/2012             3/2/2015       $49,815.09

         TFRP                     9/30/2013              3/2/2015       $51,544.72

         TFRP                     12/31/2013             3/2/2015       $24,312.53

         TFRP                     3/30/2014              3/2/2015       $43,282.59

         TFRP                     12/31/2014             3/27/2017      $20,224.17

         TFRP                     03/30/2015             3/27/2017      $46,871.82

         TFRP                     6/30/2015              3/27/2017      $41,228.93

                                                           Total        $406,565.14


                    COUNT I: THE UNITED STATES IS ENTITLED TO
                      AN INJUNCTION UNDER 26 U.S.C § 7402(a)

       16.     The United States reasserts the allegations in paragraphs 1-15.

       17.     Section 7402(a) of the Internal Revenue Code (Title 26) authorizes a court to

issue injunctions as may be necessary or appropriate for the enforcement of the internal revenue

laws, even if the United States has other remedies available.

       18.     Louisville, both individually and through his company Urgent Care, has

substantially interfered with, and continues to substantially interfere with, the internal revenue

laws by continually failing to timely file tax returns required by 26 U.S.C. § 6651, failing to pay

employment tax obligations required by 26 U.S.C. §§ 3102, 3111, 3301 and 3402, failing to

make employment tax deposits as required by 26 U.S.C. §§ 6302, 6157, 6656 and Treasury

Regulation (26 C.F.R.) §§ 31.6302-1, 31.6302(c)-1, -3. An injunction is appropriate and


                                                  6
       Case 8:20-cv-00559 Document 1 Filed 03/10/20 Page 7 of 14 PageID 7



necessary to prevent continued violations.

       19.     Louisville, as the sole officer and shareholder of Urgent Care, and as the person

responsible for its financial affairs, has substantially interfered with, and continues to

substantially interfere with, the internal revenue laws by obstructing IRS efforts to collect those

liabilities and continually failing to timely file tax returns, failing to cause Urgent Care to pay its

employment tax obligations as required by law, and failing to cause it to make employment tax

deposits as required by law. An injunction is appropriate and necessary to prevent continued

violations.

       20.     Absent court intervention, the United States lacks an adequate legal remedy to

prevent additional pyramiding of employment taxes owed by Louisville and his business. Since

the IRS first contacted Urgent Care about its non-compliance with employment tax obligations,

both Louisville and Urgent Care have failed to comply with federal law. The United States has

suffered and will continue to suffer irreparable harm as a result of Louisville and Urgent Care’s

violation of federal statutes, including but not limited to: (a) the loss of tax revenue, including the

loss of employees’ FICA and income taxes for which the employees already have received

credit; (b) the drain on limited IRS resources due to the extensive required oversight of Urgent

Care; (c) the lack of other avenues to fully collect Urgent Care’s growing employment tax

liabilities; and (d) the harm to the system as a whole when competitors see Urgent Care’s

continued non-compliance with the very federal laws they are following.

       21.     The harm suffered by the United States as a result of continuing pyramiding

outweighs the harm suffered by Urgent Care and/or Louisville being forced to comply with the

law by timely paying employment tax obligations and filing employment tax returns. Defendants

will suffer no harm from compliance.




                                                   7
       Case 8:20-cv-00559 Document 1 Filed 03/10/20 Page 8 of 14 PageID 8



       22.     An injunction in this case would serve the public good. As the efficacy of the

federal income tax and Social Security system relies on employers to collect and remit income

and FICA taxes paid by its employees, the pyramiding undermines the most vital cog in our

system of tax collection. Additionally, by using the tax money presumably for the business’s

expenses, Louisville and Urgent Care exact an involuntary subsidy on the taxpayers of the

United States. An injunction would bring an end to this waste of taxpayer resources.

       23.     Furthermore, Louisville’s and Urgent Care’s obstruction and interference with

internal revenue laws not only sends a poor message to a public comprised of compliant

taxpayers, but provides Urgent Care with a competitive advantage over business competitors

who timely pay federal employment taxes the defendants ignore.

       24.     In the absence of an injunction backed by the Court’s contempt power, Louisville

and Urgent Care are likely to continue to obstruct and interfere with the enforcement of the

internal revenue laws by pyramiding taxes to the detriment of the United States.

                COUNT II: SUIT TO REDUCE INDIVIDUAL INCOME TAX
                           ASSESSMENTS TO JUDGMENT
                   (Defendant Tommy L. Louisville, M.D. individually)

       25.     The United States reasserts the allegations in paragraphs 1 through 9.

       26.     For tax years 2006-2011 and 2013-2016, Louisville was required to pay in full his

individual federal income tax liabilities, but failed to do so. For all years at issue, the assessed

federal income tax liabilities resulted from self-filed individual income tax returns.

       27.     As previously identified in paragraph 9, a delegate of the Secretary of the

Treasury assessed the income liabilities against Louisville.




                                                   8
       Case 8:20-cv-00559 Document 1 Filed 03/10/20 Page 9 of 14 PageID 9



        28.     On or about the dates of assessment identified in paragraph 9, a delegate of the

Secretary of the Treasury, in accordance with the internal revenue laws, gave written notice to

Louisville of the assessments and demanded payment.

        29.     Despite the notices of assessment and demand for payment, Louisville has refused

or neglected to pay all of the assessed tax liabilities, or the interest and statutory additions that

have accrued.

        30.     As of January 17, 2020, Louisville personally owes $622,115.64 in individual

federal income taxes (Form 1040), plus interest and statutory additions thereon as provided by

law.

        31.     Federal law governs the limitations period during which the government may

assess and collect federal taxes. See 26 U.S.C. § 6502(a). Collection of Louisville’s federal tax

liabilities was extended through multiple installment agreements. As a result, the statute of

limitation for collection of Louisville’s income tax liabilities was extended for the 2006, 2007,

2008, 2009 and 2010 tax years to at least January 21, 2021. This action is timely.

                      COUNT III: SUIT TO REDUCE EMPLOYMENT
                           TAX ASSESSMENTS TO JUDGMENT
              (Defendant Tommy L. Louisville, M.D. d/b/a First Help Urgent Care)

        32.     The United States reasserts the allegations in paragraphs 1-8 and 10-14.

        33.     As previously identified in paragraph 14, a delegate of the Secretary of the

Treasury assessed the employment tax liabilities against Urgent care.

        34.     On or about the dates of assessment identified in paragraph 14, a delegate of the

Secretary of the Treasury, in accordance with the Internal Revenue laws, gave written notice to

Louisville of the assessments against Urgent Care and demanded payment.




                                                   9
      Case 8:20-cv-00559 Document 1 Filed 03/10/20 Page 10 of 14 PageID 10



        35.     Despite the notices of assessment and demand for payment, Urgent Care refused

or neglected to pay all of the assessed tax liabilities, or the interest and statutory additions that

have accrued.

        36.     As of January 17, 2020, Urgent Care owes $1,054,522.70, plus interest and

statutory additions thereon as provided by law.

         COUNT IV: SUIT TO REDUCE TFRP ASSESSMENTS TO JUDGMENT
                 (Defendant Tommy L. Louisville, M.D. individually)

        37.     The United States reasserts the allegations in paragraphs 1-9, 10-16.

        38.     Louisville is the sole officer and member of Urgent Care. He has significant

control over the corporation’s finances, such as determining priority of payments to creditors and

controlling disbursement of funds. It is his responsibility to ensure that all tax returns are timely

filed, all taxes are timely paid and taxes are correctly withheld from employees’ paychecks for

deposit with the United States.

        39.     In addition, Louisville was aware of Urgent Care’s unpaid employment tax

liabilities and paid other creditors after he acquired such knowledge.

        40.     Any person required to collect, truthfully account for, and pay over any tax

imposed by this title who willfully fails to collect such tax, or truthfully account for and pay over

such tax, shall be liable for a penalty equal to the total amount of tax evaded, or not collected, or

not accounted for and paid over. 26 U.S.C. § 6672. Liability attaches to an individual if 1) he or

she is a “responsible person” and 2) he or she “willfully” failed to pay over to the government

the amount of taxes otherwise due.

        41.     Louisville is a responsible person and willfully failed to pay over to the

government the amount of taxes due. Therefore, he is liable for the TFRP.




                                                   10
     Case 8:20-cv-00559 Document 1 Filed 03/10/20 Page 11 of 14 PageID 11



       42.      As previously identified in paragraph 15, a delegate of the Secretary of the

Treasury assessed the TFRP amounts against Louisville.

       43.      On or about the dates of assessment identified in paragraph 15, a delegate of the

Secretary of the Treasury gave written notice to Louisville of the assessments and demanded

payment.

       44.      Despite the notices of assessment and demand for payment, Louisville has refused

or neglected to pay all of the assessed TFRP liabilities, or the interest and statutory additions that

have accrued.

       45.      As of January 17, 2020, Louisville, personally, owes $406,565.14, plus interest

and statutory additions thereon as provided by law.

WHEREFORE, the United States respectfully prays for the following:

       A.       That this Court find that Defendants Tommy L. Louisville, M.D. and Urgent Care

have engaged and are engaging in conduct interfering with the enforcement of the internal

revenue laws;

       B.       That this Court find that injunctive relief under I.R.C. § 7402(a) and the Court’s

inherent equity powers is appropriate to stop the conduct described herein by Louisville and

Urgent Care.

       C.       That this Court, pursuant to I.R.C. § 7402, enter a permanent injunction:

             1. Prohibiting Louisville (individually and doing business under any other name or

                using any other entity), Urgent Care, and their representatives, agents, servants,

                employees, attorneys, successors in interest and assigns, and anyone in active

                concert or participation with them, from failing to withhold and pay over to the




                                                 11
Case 8:20-cv-00559 Document 1 Filed 03/10/20 Page 12 of 14 PageID 12



       IRS all employment taxes, including federal income, FICA, and FUTA taxes,

       required by law;

    2. Requiring Louisville and Urgent Care to segregate and hold separate and apart

       from all other funds all monies withheld from employees or collected from others

       for taxes under any internal revenue law of the United States and to deposit the

       monies so withheld and collected, as well as the employer’s share of FICA and

       FUTA taxes, in an appropriate federal depository bank in accordance with the

       federal deposit regulations;

    3. Requiring Louisville and Urgent Care, and any other individuals who are

       responsible for carrying out the duties established under paragraphs C(2) and (3),

       above for a period of five years, to sign and deliver affidavits to IRS Acting

       Group Manager Barbara Gordon, ATTN: RO Mullis, 2133 Harden Blvd., Suite

       110, Lakeland, FL 33803 or to such other specific location as directed by the IRS,

       no later than the twentieth day of each month, stating that the requisite withheld

       income, FICA, and FUTA tax deposits were timely made;

    4. Requiring Louisville and Urgent Care to timely file all Form 941 and 940 tax

       returns with the IRS at 2133 Harden Blvd., Suite 110, Lakeland, FL 33803, or to

       such other specific location as directed by the IRS;

    5. Requiring Louisville and Urgent Care to timely pay all required outstanding

       liabilities due on each tax return required to be filed;

    6. Prohibiting Louisville and Urgent Care and their representatives, agents, servants,

       employees, attorneys, successors in interest and assigns, and anyone in active

       concert or participation with them, in the event all required outstanding liabilities




                                         12
        Case 8:20-cv-00559 Document 1 Filed 03/10/20 Page 13 of 14 PageID 13



                 due on each tax return required to be filed going forward from the date of the

                 injunction are not timely paid, from assigning any property or rights to property or

                 making any disbursements before paying the delinquent federal employment and

                 unemployment taxes due; and

              7. Requiring Louisville to notify the IRS of his future employment tax conduct with

                 respect to any new or presently unknown company, including the imposition of an

                 affirmative duty upon Louisville, the principal officer, to notify IRS Acting Group

                 Manager Barbara Gordon, ATTN: RO Mullis, 2133 Harden Blvd., Suite 110,

                 Lakeland, FL 33803 (or to such other person as directed by the IRS) in the future

                 of any new company he may come to own, manage, or work for in the next five

                 years.

         D.      That this Court retain jurisdiction over this case to ensure compliance with this

injunction, including permitting the United States to conduct post-judgment discovery;

         E.      That the Court determine and adjudge that defendant Louisville is individually

indebted to the United States for his unpaid individual income tax liabilities in the amount of

$622,115.64, plus interest and statutory additions thereon as provided by law from January 17,

2020;

         F.      That the Court determine and adjudge that Urgent Care is indebted to the United

States for its unpaid employment tax liabilities in the amount of $1,054,522.70, plus interest and

statutory additions thereon as provided by law from January 17, 2020;

         G.      That the Court determine and adjudge that Louisville is individually indebted to

the United States for his unpaid TFRP liabilities in the amount of $406,565.14, plus interest and

statutory additions thereon as provided by law from January 17, 2020;




                                                  13
     Case 8:20-cv-00559 Document 1 Filed 03/10/20 Page 14 of 14 PageID 14



       H.        That this Court grant the United States such other relief, including costs, as is just

and equitable.

Dated: March 10, 2020                               Respectfully submitted,

                                                    RICHARD E. ZUCKERMAN
                                                    Principal Deputy Assistant Attorney General


                                                    /s/ Conor P. Desmond_________
                                                    CONOR PATRICK DESMOND
                                                    DC Bar No: 1531356 | MD FL CM/ECF
                                                    Trial Attorney, Tax Division
                                                    U.S. Department of Justice
                                                    P.O. Box 14198
                                                    Washington, D.C. 20044
                                                    202-616-1857 (v)
                                                    202-514-4963 (f)
                                                    Conor.P.Desmond@usdoj.gov

                                                    Of counsel:
                                                    Maria Chapa Lopez
                                                    United States Attorney
                                                    Middle District of Florida




                                                   14
                            Case 8:20-cv-00559 Document 1-1 Filed 03/10/20 Page 1 of 2 PageID 15
JS 44 (Rev. 09/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                     Tommy L. Louisville, M.D., Tommy L. Louisville, M.D., P.A., d/b/a First
                                                                                                             Help Urgent Care

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Polk
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Conor P. Desmond, United States Department of Justice
PO Box 14198, Ben Franklin Station
Washington, DC 20044 | (202) 616-1857

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                     (15 USC 1681 or 1692)
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 485 Telephone Consumer
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Protection Act
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 490 Cable/Sat TV
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 850 Securities/Commodities/
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                                   Exchange
                                             Medical Malpractice                                            Leave Act                                                     ’ 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 891 Agricultural Acts
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 893 Environmental Matters
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 895 Freedom of Information
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 896 Arbitration
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 899 Administrative Procedure
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Act/Review or Appeal of
                                             Employment                 Other:                       ’ 462 Naturalization Application                                           Agency Decision
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                              ’ 950 Constitutionality of
                                             Other                    ’ 550 Civil Rights                   Actions                                                              State Statutes
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 USC §§ 7402, 7403
VI. CAUSE OF ACTION Brief description of cause:
                                           Action for injunction to prevent pyramiding of employment taxes and to reduce unpaid tax liabilities to judgment.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         2,083,203.48                             JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/10/2020                                                              /s/ Conor P. Desmond
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
JS 44 Reverse (Rev. 09/19)   Case 8:20-cv-00559 Document 1-1 Filed 03/10/20 Page 2 of 2 PageID 16
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                 Case 8:20-cv-00559 Document 1-2 Filed 03/10/20 Page 1 of 2 PageID 17

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          MiddleDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                            Florida


                  United States of America                                )
                                                                          )
                                                                          )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                             Civil Action No.
                                                                          )
 Tommy L. Louisville, M.D., Tommy L. Louisville M.D.                      )
        P.A., d/b/a First Help Urgent Care,                               )
                                                                          )
                                                                          )
                           Defendant(s)                                   )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Tommy L. Louisville
                                           221 Old Spanish Way
                                           Winter Haven, FL 33884




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Conor P. Desmond
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           PO Box 14198
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                   Case 8:20-cv-00559 Document 1-2 Filed 03/10/20 Page 2 of 2 PageID 18

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                 Case 8:20-cv-00559 Document 1-3 Filed 03/10/20 Page 1 of 2 PageID 19

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          MiddleDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                            Florida


                  United States of America                                )
                                                                          )
                                                                          )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                             Civil Action No.
                                                                          )
 Tommy L. Louisville, M.D., Tommy L. Louisville M.D.                      )
        P.A., d/b/a First Help Urgent Care,                               )
                                                                          )
                                                                          )
                           Defendant(s)                                   )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Tommy L. Louisville, M.D., P.A.,
                                           d/b/a First Help Urgent Care
                                           ATTN: Incorporate USA, Inc.
                                           Corporate Agent
                                           3150 Sandy Ridge Dr.
                                           Clearwater, FL 33761


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Conor P. Desmond
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           PO Box 14198
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                   Case 8:20-cv-00559 Document 1-3 Filed 03/10/20 Page 2 of 2 PageID 20

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
